Thompson, J.
delivered the opinion of the court.
It.is not denied that the legal title to the premises in question is in one of the lessors of-the plaintiff; but it is contended, that the defendant has an equitable claim, which ought to protect him in his possession. It is unnecessary to examine into the defendant’s equitable rights» because, sitting in a court of law, we cannot enforce them, should any be found to exist. It is a rule, at this day well settled in England, (Buller's N. P. 110. 2 Term, 684. 7 Term, 49. 8 Term, 123. 5 East, 138, and note, 6 Vesey *226Jun. 39. 2 Evan’s Poth. 195. J and which has been adopted by this court, in the case of Jackson v. Chase, (2 Johnson, 84.) that no equitable title can be set up in ejectment, in opposition to the legal estate. The only way, in which an equitable title can be assisted at law, is, by allowing the presumption, in certain cases, to prevail, that there has been a conveyance of the legal estate. But when the case precludes any such presumption, the legal title is peremptory, and must prevail. It is not pretended, that there is any ground for such a presumption in the case before us. The defendant’s claim must rest altogether upon the memorandum, or agreement, of the 17th of April, 1796. What passed between Smith and the defendant,- could not possibly, have been understood a3 relating to the premises in question. The subject of conversation was the land sold by the sheriff, under an execution against Schaeffer. The defendant could not have been deceived on this subject. The deed from Rust to Schaeffer, expressly excepted the premises.— This was known to the defendant. The excepted parcels were pointed out to him by ’Rust. But, admitting him to have been deceived in this respect, it would only form a part of his equitable claim to relief.
The court are therefore of opinion, that the plaintiff is entitled to judgment.
Judgment for the plaintiff.